Title: To George Washington from Thomas Sim Lee, 9 October 1781
From: Lee, Thomas Sim
To: Washington, George


                  
                     Sir
                     In Council Annapolis 9th Octr 1781
                  
                  Colo. Blaine called on us this Day in his Way to Elk.
                  You may rest assured that nothing within the Compass of our Power shall be omitted to obtain and hasten to your Excellency, Supplies of every Kind.  We have the Pleasure to send 500 Barrels of Flour by Captain Handy in the Schooner Dragon, also 48 Pick Axes 50 Axes, 50 Spades and 140 Shovels.  With sentiments of the most perfect respect and Esteem We have the Honor to be Your Excellcys Mo. obedt & mo. Hble servts
                  
                     Thos S. Lee
                  
               